 1                                                                                     JS6
 2
                                 UNITED STATES DISTRICT COURT
 3
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
 4

 5

 6   MANSOUR LALEZARI,                               Case No. 2:18-cv-08743-RSWL-MAA
 7                                  Plaintiff,       ORDER DISMISSING ACTION
 8           vs.
 9   GREENFIELD CHATEAU, a business
10   entity of unknown form; CONNIE
     MANDEL, an individual and as Trustee of
11   the Stefan and Ella Mandel Living Trust
12   dated February 5, 1999; ZOLTAN
     KASLER, an individual; LenLib, Inc., a
13   California Corporation; Leonard
14   Rosenblatt, an individual; Libby
     Markowitz, an individual; Mandel Asset
15   Management, LLC, a California limited
16   liability company; and Bruce Mandel, as an
     individual and as Trustee of the Stefan and
17   Ella Mandel Living Trust dated February 5,
18   1999.
19                                  Defendants.
20

21           Pursuant to the Stipulation for Dismissal with Prejudice filed on January 17,
22   2020, the Court hereby dismisses this action with prejudice.
23           IT IS SO ORDERED.
24

25   DATED: 1/22/2020                  s/ RONALD S.W. LEW
                                       HON. RONALD S.W. LEW
26                                     U.S. DISTRICT JUDGE
27

28

                                               -1-
                                      ORDER DISMISSING ACTION
     154574.00201/122498260v.1
